Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.558 Filed 06/17/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



LENORE ELLEN WALTERS,

              Plaintiff,                                  Hon. Janet T. Neff

v.                                                        Case No. 1:19-cv-377

CHALLENGE MANUFACTURING
COMPANY,

            Defendant.
____________________________________/

                           REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant’s Motion for Summary Judgment. (ECF No.

40.) The motion is fully briefed and ready for decision. Pursuant to 28 U.S.C. § 636(b)(1)(B),

the undersigned recommends that Defendant’s motion be GRANTED.

                               I.     BACKGROUND

       Plaintiff Lenore Walters filed a pro se complaint against her employer, Defendant

Challenge Manufacturing Company, alleging claims of hostile work environment and retaliation

based on her age, in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C.

§ 621, et seq. Walters remains employed by Challenge.

       Challenge is engaged in the business of automotive manufacturing at various locations in

the United States and Mexico. Challenge hired Walters in March 2015 at its facility in Holland,

Michigan, to work as a Quality Inspector at the rate of $10 per hour.         (ECF No. 40-2 at

PageID.278–79.) Walters performed well during her first year of employment and received

several pay raises and a promotion to Quality Team Leader. (Id. at 262–63.)


                                              1
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.559 Filed 06/17/20 Page 2 of 18




               Walters Is Hired as a Trainer

        In July 2016, Walters was invited to apply for a Trainer position in Challenge’s newly-

created training department. (ECF No. 40-3 at PageID.325–26.) Walters was selected for the

position on August 1, 2016, at a wage of $17 per hour. (ECF No. 40-2 at PageID.317.) Trainers

were primarily responsible for conducting training sessions for all Challenge personnel, including

direct hires and contract workers, at all levels, to provide them with the knowledge they would

need for their experiences in the plant. (ECF No. 40-4 at PageID.374.) Walters and the other

Trainers on the team—Jacklyn Batista, Cristi Van Klompenberg and Alma Perez—were

supervised by Training Coordinator Larne Wright. (ECF No. 40-3 at PageID.326–27.) Walters

and Batista worked together on first shift and Van Klompenberg and Perez worked together on

second shift. (Id. at PageID.328.)

       According to Walters, she had a difficult relationship with Van Klompenberg even before

they worked with each other in the training department. When Walters first started at Challenge,

Van Klompenberg had yelled at her, and Walters felt that Van Klompenberg disliked her. (Id. at

PageID.323–24, 327–28.) Otherwise, Walters believed that she had a good relationship with the

other team members, particularly Batista, whom Walters had recommended for the position. (Id.

at PageID.327–28.) Batista held a different view. Although Batista tried to get along with

Walters from the beginning, she soon found Walters difficult to work with as Walters acted like

Batista’s boss, told her what to do and would get mad easily if she did not get her way. Batista

also did not appreciate Walters complaining about Wright and the other team members behind

their backs. (ECF. No. 40-5 at PageID.380.) In January or February 2018, Batista asked to work

third shift because she could no longer work with Walters. (Id.)

       In Walters’s six-month review, Wright gave her “outstanding” ratings in all categories

except “attitude,” which he rated as “average.” Wright commented:


                                                2
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.560 Filed 06/17/20 Page 3 of 18




       She has become better at presentation skills and disseminating info to others. I
       would caution sometimes may seem to others as condescending. Just be aware
       when communicating to others. Her work ethic and dedication are well above
       others. I would also caution that she o [sic] deal with conflict with in [sic] the team
       first. Find ways to work more closely with others. This has improved as of recent
       and continues to get better. Overall Lenore is an asset to the team and should be
       recognized and rewarded.

(ECF No. 40-6 at PageID.385.) In response, Walters wrote: “Glad it has been brought to light

that I have been the recepiant [sic] of negative and condecending [sic] people and I have taken

steps to correct my reaction.” (Id.)

       In July 2017, Chris Booth replaced Wright as Training Coordinator at the Holland plant.

He was 54 years old at the time—approximately four years younger than Walters. (ECF No. 40-

7 at PageID.390.) Booth moved to the Holland facility from another Challenge facility where

Challenge’s then-Director of Training, George Haddad, also worked.             (Id. at PageID.392.)

Based on Haddad’s comments, Booth learned that Walters often bypassed her supervisor and went

to higher management when she had complaints or suggestions about the training program. (Id.

at PageID.392–93.) When Booth transferred to the Holland facility, he was instructed to make

changes to the program, including taking a more active role in handling issues at the plant level,

decreasing overtime, and possibly eliminating a Trainer position. Booth informed the team of

these changes, including an expected decrease in overtime and the possible elimination of a Trainer

position. (Id. at PageID.391.) Booth also informed the team that he would be focusing on

teamwork and building consensus. This was particularly an issue with Walters, as Mike Swartz,

Challenge’s Program Director, told Booth that, while Walters was good at her job from a technical

standpoint, she had some “rough edges” when it came to working with others. (Id.)

       Walters thought that Booth acted “horrible” towards her almost from the start. She claims

that Booth told her to let go of, or forget, her “old ways,” which she perceived as an age-based

comment. Booth’s teasing about Walters’s computer skills also offended her. For example,


                                                 3
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.561 Filed 06/17/20 Page 4 of 18




when Walters had a problem with her computer, Booth said, “It’s not the computer. It’s the

operator.” (ECF No. 40-3 at PageID.331–32.) Walters told Booth that his comments “deeply

bothered” her and she did not appreciate them. (Id. at PageID.331.) Booth did not infer that

Walters’s complaints were about age, but instead thought that she was upset because he was saying

that she did not like change and was insulting her about her computer abilities. (ECF No. 40-7 at

PageID.392.)

        In early August 2017, shortly after Booth became the Training Coordinator, Walters

learned that Booth had been altering her co-workers’ timecards to excuse their absences or late

arrivals.   Booth’s practice bothered Walters because it made her co-workers eligible for

Challenge’s “perfect attendance” bonus, which Walters had to work hard to earn every year.

(ECF No. 40-3 at PageID.333.) On August 2, 2017, Walters contacted Darlene Ellis-Compeau,

the Human Resources Manager at the Holland facility, to discuss some concerns she had about

Booth. Ellis-Compeau met with Walters on August 4, 2017. During their meeting, Walters said

that she believed that Booth’s “old ways” and computer skills comments constituted age

discrimination. Ellis-Compeau told Walters that she did not believe Booth’s comments pertained

to age, but Walters disagreed. (ECF No. 40-9 at PageID.403; ECF No. 40-3 at PageID.335.)

Walters also mentioned her concern about Booth’s practice of altering team members’ timecards.

Ellis-Compeau agreed that the practice was improper, and Booth should stop it. (ECF No. 40-3

at PageID.334–35; ECF No. 40-9 at PageID.403.) Following the meeting Ellis-Compeau spoke

with Booth and told him to stop changing timecards and making comments to Walters about her

computer skills.   Ellis-Compeau also recommended that Booth not “coach” Walters on her

attitude because she likely would not appreciate his efforts. Because Ellis-Compeau believed that

Booth’s comments to Walters were not age-related, she did not tell him that Walters had




                                               4
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.562 Filed 06/17/20 Page 5 of 18




complained about age discrimination. (ECF No. 40-9 at PageID.403.) Walters confirmed that

after she spoke with Ellis-Compeau, Booth’s comments about her “old ways” “slow[ed] down[;] .

. . it was almost like then he would like catch himself after saying it, and then he’d change the

subject.” (ECF No. 40-3 at PageID.336.)

       Soon after Booth became Walters’s supervisor, he spoke to her about the need to follow

the “chain of command” in voicing any concern or complaint that she had, i.e., she should bring

them to Booth.1 (ECF No. 40-7 at PageID.393.) Nonetheless, Walters continued to bypass her

supervisor. On August 30, 2017, she sent an email to the Assistant Plant Manager about a student

in her class and removed Booth from the email chain, even after the Assistant Plant Manager added

Booth to the email conversation so that Booth could provide support. Booth did not discipline

Walters for this incident, but he did remind her about bringing her concerns to him. (Id.)

Nonetheless, Walters engaged in the same conduct again on September 19, 2017, when she

complained to the Director of Training about Batista wanting to prioritize a different training than

the Director of Training had wanted and told him that she now had less time to prepare for training

classes because of changes that had been made in the department. (Id.) Because Booth had

warned Walters several times that she should bring her concerns directly to him, he issued Walters

a written reprimand. (Id.; ECF No. 40-2 at PageID.256.) In response, Walters sent an email to

Mike Tomko, Challenge’s Vice President of Human Resources, “apologiz[ing] for thinking

[Challenge] had an open door policy” and requesting to “place a formal complaint against [Ellis-




1
  Ellis-Compeau also spoke to Walters during their August 4 meeting about following the “chain
of command.” Ellis-Compeau told Walters that she could bring any concern about Booth to Ellis-
Compeau but that she should address all other issues with Booth in the first instance. (ECF No.
40-9 at PageID.403.)


                                                 5
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.563 Filed 06/17/20 Page 6 of 18




Compeau] and [Booth] . . . for [Ellis-Compeau] allowing rules to be broken and [Booth] breaking

the rules.” (ECF No. 40-22 at PageID.467.)

       Over the following months, Walters regularly complained to Booth about her frustrations

with him and her coworkers. (ECF No. 6-1 at PageID.42; ECF No. 40-7 at PageID.393.) The

other team members complained about Walters. (Id.; ECF No. 40-05 at PageID.380.) In March

2018, Walters complained to Ellis-Compeau that Van Klompenberg was harassing her. Ellis-

Compeau investigated and learned that Van Klompenberg and another team member claimed that

it was Walters, not VanKlompenberg, who was being critical, rude, and condescending toward the

rest of the team.   Ellis-Compeau found no indication of illegal harassment and could not

substantiate Walters’s complaint. (ECF No. 40-9 at PageID.404.)

              Walters Is Transferred out of the Training Department

       On June 25, 2018, Ellis-Compeau received a complaint about Walters from OnStaff—a

staffing company that provided temporary contract employees to Challenge—concerning her

conduct during a training session. The OnStaff representative explained that a new employee

reported that during a new hire training session, the trainer (who was Walters) had disparaged

Challenge and said, “run while you can.”      The following day, Ellis-Compeau interviewed

individuals who had been in the training session. They consistently reported that Walters was

rude and unprofessional. For example, she told one trainee that she was going to call him “you”

because she could not pronounce his name. The trainees also reported that Walters gave them the

impression that they would be fired if they made a mistake or would lose their job because the

plant was losing contracts with customers. (ECF No. 40-9 at PageID.404.) Ellis-Compeau

discussed her findings with Tomko. They agreed that Walters could not remain a Trainer and




                                              6
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.564 Filed 06/17/20 Page 7 of 18




considered discharging her due to misconduct, but instead decided to try to find her another

position at the Holland plant. (Id. at PageID.405.)

       After reviewing available positions and department needs, Ellis-Compeau determined that

the CMM Lab, which was part of the Quality Department, was understaffed and could use some

help so she spoke with Shawn Cooper, who managed the CMM Lab, and Yolanda Bonds, the

Quality Manager. (ECF No. 40-9 at PageID.405.) Initially, Cooper was not receptive to taking

Walters on because he needed CMM programmers, and Walters was not trained in that area.

Cooper told Ellis-Compeau that he did not need anyone with Walters’s skillset, but Bonds agreed

with Ellis-Compeau that Walters could provide support in other ways. (Id.) Cooper also heard

from Batista that Walters could be difficult. (ECF NO. 40-10 at PageID.412.) Ultimately,

Cooper agreed to have Walters join the CMM Lab team. Her pay did not change because of the

reassignment. (ECF No. 40-9 at PageID.405.)

       Cooper assigned Walters to clean and check gauges in the CMM Lab and eventually on

the plant floor. Soon after Walters began working in the CMM Lab, Cooper noticed that Walters

pushed back on every process that had been in place and insisted on creating her own processes.

Walters also insisted on revising forms that other employees had created over the years, which

caused “little grievances” by several members of the team. (ECF No. 40-10 at PageID.412; ECF

No. 40-11 at PageID.415–16.) Walters also frustrated Cooper with constant requests for training

and different assignments, such as “cut and etch” and “pull test” work, when she had not

successfully completed the tasks she had been assigned.       (ECF No. 40-10 at PageID.412.)

Eventually, Ellis-Compeau helped Walters get the “cut and etch” and “pull test” training that she

sought. (ECF No. 40-9 at PageID.405.)




                                                7
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.565 Filed 06/17/20 Page 8 of 18




               Walters Moves to Other Positions

       Walters remained part of the CMM Lab team for several months until she injured her knee

in an accident while checking gauges on the plant floor. (ECF No. 40-3 at PageID.358–59.) She

was restricted to a sit-down job and, therefore, was assigned to the rework area, where she sat on

a tote and checked welds. (Id. at PageID.359.) Although Walters believed that she should have

remained in the CMM Lab to be trained as a CMM programmer, Cooper had made clear to Walters

that he wanted to hire an experienced CMM programmer and was not looking to train someone to

do that job. (Id.; ECF No. 40-10 at PageID.413.)

       In December 2018, after Walters had spent a couple of weeks in rework, Ted Mattis, the

new Quality Manager, assigned Walters to an Inspection position in the Steel Receiving area,

where she checked and labeled steel coils that were delivered to Challenge. (ECF No. 40-8 at

PageID.398.) In her new position, Walters worked closely with Dave Antonson, the Steel Crane

Operator in the Press Department. According to Walters, Antonson was initially glad to have

Walters working with him, but his attitude changed after he spoke with Booth, and he no longer

wanted to work with her. (ECF No. 40-3 at PageID.351.) Walters even claimed that Antonson

swung a steel coil over her head on purpose. (ECF No. 7-1 at PageID.66.) Antonson saw things

differently. He tried to explain how things should be done so that they could work safely. (ECF

No. 40-12 at PageID.417.) He observed that Walters would regularly stand in his way or too close

to the crane, and she became defensive when he told her to stand back out of his way. (Id. at

PgeID.418.) Walters also argued with him about whether the weight of the coils should be

marked in kilograms or pounds.       (Id.)   Antonson denies intentionally moving a coil over

Walters’s head, but he asserts that if it happened, it was because she was standing too close, and

he did not see her. (Id.)




                                                8
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.566 Filed 06/17/20 Page 9 of 18




       In 2019, the Quality Department eliminated Walters’s position in the Steel Receiving

Department and a comparable position in Component Receiving because Challenge was using

certified suppliers, and the two positions were redundant.     (ECF No. 40-8 at PageID.399.)

Walters was moved to the rework/nonconforming materials area on a temporary basis while

Human Resources worked on finding Walters a long-term position.              (ECF No. 40-3 at

PageID.363; ECF No. 40-13 at PageID.420.) While working in that area, Walters complained

that her co-worker, Vickie Hill, was subjecting her to a “hostile work environment.”         Hill

acknowledged that she and Walters “butted heads” over different tasks or processes because

Walters wanted to do things her own way and control everything.             (ECF No. 40-14 at

pageID.424.) Mattis’s and Hill’s supervisor, Larry Bulson, attempted to mediate the situation

between Walters and Hill, but agreed that both were responsible for the conflict. (ECF No. 40-8

at PageID.398–99.)

       In early May 2019, Mattis and Human Resources Manager Susan Waha (who had replaced

Ellis-Compeau), met with Walters to discuss assigning her to a new position. Waha, who was

new to Challenge, had no previous experience with Walters but had a difficult time trying to find

a placement for Walters because of her reputation for creating conflict with other employees.

(ECF No. 40-13 at PageID.421.) Waha found two positions, one driving a Hilo in the Press

Department and the other in the Weld Department. Walters declined the position in the Weld

Department because it would have been too hard on her knee. She also did not want the position

in the Press Department and instead stated that she wanted to return to the Quality Department or

Steel Receiving, but Mattis and Waha explained that those departments had no open positions.

They also told Walters that her pay would stay the same. (ECF No. 40-8 at PageID.399; ECF No.

40-13 at PageID.421.) In the hope of encouraging Walters to change her behavior and improve




                                               9
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.567 Filed 06/17/20 Page 10 of 18




her relationships, Waha told Walters that she had had a difficult time trying to find an assignment

for Walters because supervisors were wary of her reputation as a difficult employee. Walters took

offense and insisted that everyone liked her until Booth (whom she referred to as “the devil”) came

along and said bad things about her. (Id.)

       Walters accepted the position in the Press Department, where Larry Whitfield was her

supervisor and Larry Bulson was her manager. (ECF No. 40-3 at PageID.365; ECF No. 40-16 at

PageID.429.) Walters’s relationship with her co-workers in the Press Department followed a

similar pattern as her relationships in her prior positions. Initially, relationships with her co-

workers were good, but eventually things soured, this time because, according to Walters, Vicki

Hill had spread rumors that Walters was “trouble.” (ECF No. 40-3 at PageID.366–67; ECF No.

40-15 at PageID.426.) Some of the conflict arose from Walters’s refusal to follow the Press

Operators’ established procedures and her creation of her own procedures. For example, as the

Hilo driver, Walters was responsible for ensuring that the Press Operators had the materials they

needed to do their jobs, including the correct gauges and containers. When the Press Operators

would get down to between 500–1000 parts, they would decide what they needed for their next

job and write it down on a piece of paper and give it to the Hilo driver. (ECF No. 40-18 at

PageID.446.) Instead of following that process, Walters reviewed the upcoming jobs for that day

on the computer and made her own list of parts the Press Operators needed. (Id.) This created a

problem for the Press Operators because the priority of the jobs changed frequently throughout the

day, and the information on the computer rarely reflected what they actually needed.

Consequently, the presses would be idle more frequently. (Id.) Walters routinely complained to

Whitfield and Bulson about “harassment” from her co-workers. Whitfield believed that Walters




                                                10
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.568 Filed 06/17/20 Page 11 of 18




was a hard worker but that she “was in over her head driving a Hilo in such a busy area . . . [and]

could not keep up.” (ECF No. 40-16 at PageID.428.)

       In late 2019 or early 2020, Whitfield offered Walters a different Hilo driver assignment

that was not as fast paced as her assignment working with the Press Operators. Instead, she would

be responsible for dumping scrap and working primarily with one other co-worker who was known

for getting along well with everyone. (Id. at PageID.429.) Walters accepted the position. In

February 2020, Whitfield promoted Walters to the position of Scrap Coordinator. (Id.)

                             II.     MOTION STANDARD

       Summary judgment is appropriate if there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

are facts that are defined by substantive law and are necessary to apply the law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986). A dispute is genuine if a

reasonable jury could return judgment for the non-moving party. Id.

       The court must draw all inferences in a light most favorable to the non-moving party, but

may grant summary judgment when “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

                                   III.   DISCUSSION

       Challenge interprets Walters’s complaint and statements as alleging claims of age-based

hostile work environment and retaliation in violation of the ADEA. Based on its review of

Walters’s complaint, her deposition testimony, and her response to Challenge’s motion, the Court

determines that Challenge accurately summarizes Walters’s claims.




                                                11
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.569 Filed 06/17/20 Page 12 of 18




               Walters’s Response

       Before turning to the claims, the Court briefly addresses Walters’s response to Challenge’s

motion. Because Walters is a pro se plaintiff, the Court is required to liberally construe her

pleadings.   Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam) (stating that pro se

complaints are held to “less stringent standards than formal pleadings drafted by lawyers”). But

Walters’s pro se status does not excuse her failure to comply with applicable court rules. “While

pro se litigants are afforded significant leeway, those who proceed without counsel must still

comply with the procedural rules that govern civil cases.” Frame v. Superior Fireplace, 74 F.

App’x 601, 603 (6th Cir. 2003) (internal citations omitted). Walters did not submit an affidavit

or a declaration in support of her response, nor has she presented any admissible evidence to refute

Challenge’s evidence in support of its motion. Walters’ response, in large part, consists of

arguments which are not particularly responsive to Challenge’s proffered legal bases for its actions

and which do not qualify as evidence. Duha v. Agrium, Inc., 448 F.3d 867, 879 (6th Cir. 2006).

Therefore, the Court must decide the motion based upon the evidence that Challenge has presented

and that is otherwise in the record.

       Walters also requests that the Court allow her to proceed to trial, where she says she will

present witnesses to support her claims. At the summary judgment stage, a court is not free to

permit a non-moving party to proceed with her claims on a promise that evidence will be

forthcoming at trial. Instead, summary judgment is the time at which a plaintiff must show her

hand, so to speak, so that the court and the opposing party can discern in advance if an issue of

fact truly remains for trial. Stated differently, “a motion for summary judgment is a means by

which to challenge the opposing party to put up or shut up on a critical issue.” Cox v. Kentucky

Dep’t of Transp., 53 F.3d 146, 149 (6th Cir. 1995) (internal quotation marks omitted).




                                                12
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.570 Filed 06/17/20 Page 13 of 18




               Hostile Work Environment Based on Age

       To establish a prima facie case of hostile work environment based on age, a plaintiff must

show that “(1) [s]he was 40 years or older at the time of the alleged harassment; (2) [s]he was

subjected to harassment, either through words or actions, based on h[er] age; (3) the harassment

unreasonably interfered with h[er] work performance and created an objectively intimidating,

hostile, or offensive work environment; and (4) there is some basis for liability on the part of the

employer.” Brown v. Metro. Gov’t of Nashville & Davidson Cty., 722 F. App’x 520, 525 (6th

Cir. 2018) (citing Crawford v. Medina Gen. Hosp., 96 F.3d 830, 834–35 (6th Cir. 1996)). To

constitute an actionable hostile environment, the harassment must be “so severe or pervasive as to

alter the conditions of the victim’s employment and create an abusive working environment.”

Faragher v. City of Boca Raton, 524 U.S. 775, 786 (1998) (quoting Meritor Sav. Bank, FSB v.

Vinson, 477 U.S. 57, 67 (1986)) (internal quotation marks omitted). In determining whether an

environment is sufficiently “hostile” or “abusive,” a court must consider the totality of the

circumstances, including “the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23

(1993). “‘Simple teasing,’ offhand comments, and isolated incidents (unless extremely serious)”

do not amount to a hostile work environment. Faragher, 524 U.S. at 788 (quoting Oncale v.

Sundowner Offshore Servs., 523 U.S. 75, 82 (1998)).

        Walters’s hostile work environment claim is based solely on Booth’s comment that she

needed to change her “old ways” and his teasing about her computer skills when her computer was

not working. But these comments do not demonstrate age-based animus, as Walters claims. The

phrase “old ways,” particularly when used in the context of an individual’s need for change, refers

not to person’s age, but to his or her former way of doing things. Such references do not connote


                                                13
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.571 Filed 06/17/20 Page 14 of 18




age. For example, in Peecook v. Northwestern National Insurance Group, No. 96-4318, 1998

WL 476245 (6th Cir. Aug. 3, 1998), the Sixth Circuit held that the comment “perhaps you are too

old to change” was “innocuous” and “too amorphous to constitute age-based ‘harassment.’” Id.

at *3. Similarly, in Pearson v. City of Manhattan, 33 F. Supp. 2d 1306 (D. Kan. 1999), the court

observed that “not every reference to the word ‘old’ indicates that the person speaking is talking

about a person’s age.” Id. at 1315. The court said that “[t]erms such as ‘old boys’ club’ and ‘old

ways’ apply more to a person’s state of mind than to a person’s age.” Id.; see also Martin v. Ryder

Distrib. Res., Inc., 811 F. Supp. 658, 661 (S.D. Fla. 1992) (holding that an executive’s references

to a group of age-protected employees as “good old boys” and “old-fashioned” only characterized

the individuals and did not refer to their age). Similarly, Booth’s alleged teasing about Walters’s

computer skills (“it’s not the computer, it’s the operator”) had nothing to do with her age. In

Novara v. SpartanNash Associates, LLC, No. 1:16-CV-838, 2017 WL 4285439 (W.D. Mich. Sept.

27, 2017), the plaintiff’s supervisor told him, “People from our generation have a hard time with

computers. I do myself, but you just have to keep doing it until you get it.” Id. at *5. The court

found nothing discriminatory about the statement, noting that it expressed both empathy and

encouragement to the plaintiff for his struggles with using computers. Id.; see Eckhardt v. NSI

Elec. Contractors, Inc., No. 03-C-1465, 2005 WL 1387625, at *14 (E.D. Wis. June 9, 2005)

(“Identifying a deficiency in computer skills would be a merits-based decision, not an age-based

decision, even if that factor tended to encompass more older workers.”). Here, while Booth was

not expressing empathy, his comment nonetheless lacked any indicia of age-based animus.

       Walters’s hostile work environment claim also fails because she cannot establish the third

prong of her claim—that she was subjected to severe and pervasive harassment that created a

hostile or offensive work environment. As noted above, Walters identifies only two instances of




                                                14
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.572 Filed 06/17/20 Page 15 of 18




age-related comments (which the Court has found do not relate to age), which occurred during a

brief period. Moreover, Walters has not shown that Booth’s comments “unreasonably interfered

with [her] work performance or created a hostile or offensive work environment that was severe

and pervasive.” Fenton v. HiSAN, Inc., 174 F.3d 827, 830 (6th Cir. 1999) (citing Burlington

Indus., Inc. v. Ellerth, 524 U.S. 742 (1998)). Although Walters complains about other instances

of harassment by her coworkers, she offers nothing to link them to age. Personality conflicts with

coworkers and managers do not suffice to establish a hostile work environment claim under the

ADEA. See Viergutz v. Lucent Techs., Inc., 375 F. App’x 482, 485 (6th Cir. 2010); Peecook,

1998 WL 476245, at *3 (“Personality conflicts, alone, will not support an ADEA claim.”).

               Retaliation

       The ADEA prohibits an employer from retaliating against an employee for opposing or

reporting age discrimination. 29 U.S.C. § 623(d). To establish a prima facie case of retaliation,

a plaintiff must show: “(1) that the plaintiff engaged in a protected activity; (2) that the defendant

had knowledge of the plaintiff’s protected conduct; (3) that the defendant took an adverse

employment action towards the plaintiff; and (4) that there was a causal connection between the

protected activity and the adverse employment action.” Weigel v. Baptist Hosp. of E. Tenn., 302

F.3d 367, 381 (6th Cir. 2002). As to causation, a plaintiff must show that her participation in the

protected activity was a “but for” cause of the employer’s adverse employment action. University

of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013). If the plaintiff establishes a prima

facie case of retaliation, the defendant must then “offer a non-discriminatory reason for the adverse

employment action.” Blizzard v. Marion Tech. Coll., 698 F.3d 275, 288 (6th Cir. 2012) (internal

quotation marks omitted). If the defendant meets his burden, the plaintiff must “demonstrate that

the proffered reason was mere pretext.” Id. (internal quotation marks omitted).




                                                 15
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.573 Filed 06/17/20 Page 16 of 18




       Walters fails to establish a prima facie case of retaliation. Walters engaged in ADEA-

protected activity twice. First, she engaged in activity under the ADEA’s opposition clause, 29

U.S.C. § 623(d), when she complained to Ellis-Compeau in August 2017 about Booth’s “old ways”

comment and his teasing about her computer skills.           Although Walters used the terms

“harassment,” “retaliation,” and “discrimination,” or variants thereof on several occasions in

complaints about coworkers and supervisors, she did not do so in the context of age discrimination.

For example, she complained of Booth “retaliating” against her for reporting his practice of

changing her co-workers’ timecards to Ellis-Compeau—a violation of company policy, not the

ADEA. (See ECF No. 6-1 at PageID.18.) Similarly, she characterized Vickie Hill’s rudeness

towards her as “causing a hostile environment and harassment,” but not based on her age. (ECF

No. 7-1 at PageID.55.) As for Walters’s August 2017 complaint, it is undisputed that Ellis-

Compeau did not tell Booth that Walters complained of unlawful age discrimination. (ECF No.

40-9 at PageID.403.) Although Walters told Booth that she did not like his “old ways” comment

or being teased about her computer skills, it is also undisputed that Booth did not construe

Walters’s complaint as having to do with age. (ECF No. 40-7 at PageID.392.) Walters has not

shown that any decision-maker, other than Ellis-Compeau, knew that Walters complained about

age discrimination. Thus, Ellis-Compeau is the only decision-maker who could have retaliated

against Walters. See Trujillo v. Henniges Auto. Sealing Sys. N. Am., Inc., 560 F. App’x 460, 465

(6th Cir. 2014) (noting that a plaintiff “must demonstrate that the defendant had knowledge of his

protected activity prior to taking the adverse employment action”). The only possible adverse

action that Ellis-Compeau participated in was the July 2018 decision to transfer Walters from her

Trainer position to the CMM Lab based on the OnStaff complaint. While the Sixth Circuit has

held that temporal proximity between protected conduct and an adverse employment action may




                                                16
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.574 Filed 06/17/20 Page 17 of 18




demonstrate a causal connection, the period of time between the two events must be short, “usually

less than six months,” at least where the plaintiff relies on temporal proximity alone to establish

her prima facie case. Nguyen v. City of Cleveland, 229 F.3d 559, 567 (6th Cir. 2000) (internal

quotation marks omitted). In Mickey v. Zeidler Tool and Die Co., 516 F.3d 516 (6th Cir. 2008),

the court observed:

       Where an adverse employment action occurs very close in time after an employer
       learns of a protected activity, such temporal proximity between the events is
       significant enough to constitute evidence of a causal connection for the purposes of
       satisfying a prima facie case of retaliation. But where some time elapses between
       when the employer learns of a protected activity and the subsequent adverse
       employment action, the employee must couple temporal proximity with other
       evidence of retaliatory conduct to establish causality.

Id. at 525. In Cooper v. City of North Olmsted, 795 F.2d 1265 (6th Cir. 1986), the court concluded

that “[t]he mere fact that Cooper was discharged four months after filing a discrimination claim is

insufficient to support an [inference] of retaliation.” Id. at 1272. Here, the eleven-month period

between Walters’s complaint to Ellis-Compeau and her transfer from her Trainer position, alone,

is too attenuated to create an inference of retaliation. See Nolen v. FedEx Servs., No. 13-6245,

2014 WL 12887530, at *3 (6th Cir. May 28, 2014) (holding that nine-month period between the

plaintiff’s protected activity and her termination was “simply too long of a time period for temporal

proximity alone to support an inference of retaliation”).

       Walters’s second instance of protected activity was the charge of discrimination she filed

with the Equal Employment Opportunity Commission (EEOC) on March 15, 2019. However,

Walters fails to identify any decision-maker who had actual knowledge that she filed the EEOC

charge. Absent such evidence, she cannot establish a prima facie case. The only employment

actions that took place after that date were Walters’s assignment to the Press Department as a Hilo

driver and her subsequent reassignment to scrap Hilo driver and promotion to Scrap Coordinator.




                                                 17
Case 1:19-cv-00377-JTN-SJB ECF No. 46, PageID.575 Filed 06/17/20 Page 18 of 18




There is no evidence of record that the individuals involved with these employment decisions—

Waha, Mattis, or Whitfield—knew about the EEOC charge.

       According, Walters’s retaliation claim fails.

                                IV.     CONCLUSION

       In sum, the record is devoid of evidence showing that Challenge subjected Walters to a

hostile work environment or retaliated against her in violation of the ADEA. Instead, the

overwhelming weight of the evidence shows that the harassment and retaliation of which Walters

complains resulted from personality conflicts between Walters and her co-workers having nothing

to do with age and for which Walters was at least partly responsible. Accordingly, for these

reasons, the undersigned recommends that the Court grant Challenge’s Motion for Summary

Judgment (ECF No. 40) and dismiss Walters’s complaint with prejudice.

                                            NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: June 17, 2020                                       /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge




                                                18
